EXHIBIT 99.1 FOR RELEASE November 1, 2011 SOURCE: Uni-Pixel, Inc. UniPixel Sets Third Quarter 2011 Conference Call for Friday, November 11, 2011 at 11:00 a.m. ET THE WOODLANDS, Texas — November 1, 2011 — UniPixel, Inc. (NASDAQ: UNXL), a provider of Clearly Superior™ Performance Engineered Films to the touch screen, flexible electronics, lighting and display markets, will hold a conference call on Friday, November 11, 2011 at 11:00 a.m. Eastern time to discuss the third quarter ended September 30, 2011. UniPixel’s President and CEO Reed Killion and CFO Jeff Tomz will host the presentation, followed by a question and answer period. Date: Friday, November 11, 2011 Time: 11:00 a.m. Eastern time (8:00 a.m. Pacific time) Dial-In Number: 1-877-941-2068 International: 1-480-629-9712 Conference ID#: 4485446 The conference call will be broadcast simultaneously and available for replay via the Investors section of the company's Web site at www.unipixel.com or by clicking here. Please call the conference telephone number 5-10 minutes prior to the start time. An operator will register your name and organization. If you have any difficulty connecting with the conference call, please contact Liolios Group at 1-949-574-3860. A replay of the call will be available after 2:00 p.m. Eastern time on the same day and until December 11, 2011: Toll-free replay number: 1-877-870-5176 International replay number: 1-858-384-5517 Replay pin number: 4485446 About UniPixel, Inc. Headquartered in The Woodlands, Texas, UniPixel delivers Performance Engineered Films to the Lighting, Display and Flexible Electronics markets. UniPixel's high-volume roll-to-roll or continuous flow manufacturing process offers high-fidelity replication of advanced micro-optic structures and surface characteristics over large areas. A key focus for UniPixel is developing electronic conductive films for use in electronic sensors for consumer and industrial applications. The company's newly developed UniBoss™ roll-to-roll electronics manufacturing process prints conductive elements on thin film with trace widths down to ~ 5um. The company is marketing its films for touch panel sensor, cover glass replacement, protective cover film, antenna and custom circuitry applications under the UniPixel label, and potentially under private label or Original Equipment Manufacturers (OEM) brands. UniPixel's brands include Clearly Superior™, Diamond Guard™ and others. For further information, visit www.unipixel.com. Forward-looking Statements All statements in this news release that are not based on historical fact are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 and the provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. While management has based any forward-looking statements contained herein on its current expectations, the information on which such expectations were based may change. These forward-looking statements rely on a number of assumptions concerning future events and are subject to a number of risks, uncertainties, and other factors, many of which are outside of our control, that could cause actual results to materially differ from such statements. Such risks, uncertainties, and other factors include, but are not necessarily limited to, those set forth under Item 1A "Risk Factors" in the Company's Annual Report on Form 10-K for the year ended December 31, 2010. We operate in a highly competitive and rapidly changing environment, thus new or unforeseen risks may arise. Accordingly, investors should not place any reliance on forward-looking statements as a prediction of actual results. We disclaim any intention to, and undertake no obligation to, update or revise any forward-looking statements. Readers are also urged to carefully review and consider the other various disclosures in the Company's Annual Report on Form 10-K for the year ended December 31, 2010, as well as other public filings with the SEC since such date. Trademarks in this release are the property of their respective owners. Company Contact: Jeffrey Tomz, CFO UniPixel, Inc. Tel 281-825-4500 Investor Relations Contact: Scott Liolios or Ron Both Liolios Group, Inc. Tel 949-574-3860 info@liolios.com
